EscnWeiijír, J.
This being an action at law to recover upon promissory nptes signed by the appellant, a married woman, she is entitled to successfully assert her common-law inability by reason of her coverture to make a binding promise to pay money unless and except the circumstances in this case are such as to bring her within the intent and meaning of the enabling statutes and particularly sec. 2345, Stats. This latter is to the effect that every married woman may sue in her own name and have all the remedies of an unmarried woman in regard to her separate property, business, and earnings, and also provides that she “shall lie liable to be sued in respect to her separate property or business, and judgment may be rendered against her and be enforced against her and her separate property in all respects as if she were unmarried.”
It is undisputed in this case that she was not the owner of either the homestead or the real estate upon which the store building was placed, nor of the furniture and undertaking business conducted by her husband. These all belonged to the husband. -The proceeds from these notes were used by the husband in the carrying on of the business and undoubtedly may be considered as having enabled him to either postpone the time of his bankruptcy, which but for such loans might have occurred earlier, or increased the amount of the dividend that his estate was enabled to pay the *649creditors over that which would have been otherwise realized.
It is a conceded fact that at the time of the loans for which the notes in suit were originally given, the husband did not have property sufficient to meet all his obligations, including the amounts he then owed his wife. It is also not disputed that she had a separate estate consisting largely in stock of a corporation.
It is contended by respondent that the judgment against the wife can be supported on the theory that she, being a creditor of the husband, had such an intangible but substantial interest in his financial welfare and business that it was in the nature of such a property right in her as should be considered her separate property and estate within the meaning of the statute. That these loans being for the purpose of furthering his financial welfare, she as such creditor should have been deemed to have signed the various promissory notes for the loans to her husband for the purpose of and with the intent to benefit such suggested property right or interest of her own and that therefore she is liable.
Although manifestty the financial welfare of a husband is a matter of proper concern and interest to any wife, either with or without separate property, and his continuation in financial success naturally lessening anj' imperative calls upon her own resources, if any such she have, for her own or the family’s support or well-being, yet such an interest and concern has not, in any decisions that we have found, been recognized as rising to the dignity of such a property right as would come within such a statute as is quoted above.
An obligation whereby a business conducted by the husband is to be continued in the j oint names of the husband and wife is not sufficient to bind her to such an obligation. Emerson-Talcott Co. v. Knapp, 90 Wis. 34, 36, 62 N. W. 945. Her beneficial interest in a life insurance policy pledged by the husband to secure their joint note is not suf*650ficient. Mueller v. Wiese, 95 Wis. 381, 70 N. W. 485. Being a stockholder in a corporation is not sufficient to give validity to her guaranty of a note of the corporation as being a benefit to her interest as a stockholder. Russel v. People’s Sav. Bank, 39 Mich. 671; 13 Ruling Case Law, 1301.
The possible incidental benefit to the real estate owned by a married woman by the location of a proposed business block in the vicinity is not sufficient to give validity to her subscription to a fund for that purpose. Detroit C. of Comm. v. Goodman, 110 Mich. 498, 68 N. W. 295. Property bought jointly by a husband and wife will not sustain liability on her. part on a joint note for the same. Doane v. Feather’s Estate, 119 Mich. 691, 78 N. W. 884.
The facts here do not bring this case within the holding in Citizens State Bank v. Cayouette, 169 Wis. 192, 172 N. W. 320, as is claimed by respondent. In that case the wife’s real estate was directly benefited by the transaction.
We are constrained to hold, therefore, that the evidence does not support the findings of the jury or the judgment entered thereupon.
The words appearing on one of the notes above her signature indicating a pledging of her separate estate do not place such note in any better position, so far as the rights of the plaintiff are concerned, than the other notes which are without such declaration. Ritter v. Brass, 116 Wis. 55, 58, 92 N. W. 361; Bailey v. Pink, 129 Wis. 373, 375, 109 N. W. 86.
We find no ground upon which any doctrine of estoppel could be successfully invoked against the' appellant.
It follows that the motions of the appellant for a non-suit or for a verdict in her favor should have been granted and the action dismissed as to her.
By the Court. — Judgment reversed.